Citation Nr: 9922441	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  97-33 002A	)	DATE
	)
	)

THE ISSUES

1.  Whether a July 1974 decision of the Board of Veterans 
Appeals that denied an effective date prior to November 7, 
1972, for assignment of a 10 percent rating for service-
connected tinea versicolor should be revised or reversed on 
the grounds of clear and unmistakable error.

2.  Whether a November 1976 decision of the Board of Veterans 
Appeals that denied entitlement to an increased (compensable) 
rating for tinea versicolor should be revised or reversed on 
the grounds of clear and unmistakable error. 

(The veteran's appeal for an earlier effective date for a 10 
percent rating for tinea versicolor is addressed in a 
separate decision.)


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from May 1968 
to December 1969.

This matter come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) as an original action 
on the veteran's motion alleging clear and unmistakable error 
in a July 1974 Board decision that determined that an 
effective date prior to November 7, 1972, for assignment of a 
10 percent rating was not warranted.  That Board decision 
upheld a January 1973 VA regional office (RO) rating decision 
that established service connection for tinea versicolor and 
assigned a 10 percent rating, effective November 7, 1972.  
This matter also comes to the Board as an original action on 
the veteran's motion alleging clear and unmistakable error in 
a November 1976 Board decision that upheld a December 1975 RO 
rating decision that reduced the rating for the veteran's 
service-connected tinea versicolor to zero percent, effective 
March 1, 1976. 


FINDINGS OF FACT

1. Although the claims folder does not indicate the exact 
date that the veteran first requested service connection 
for a skin condition, in a letter dated April 3, 1970, the 
RO informed the veteran that a claim for service 
connection for a skin condition was denied and advised the 
veteran of his appeal rights; the letter was addressed to 
the veteran at his home address and was not returned as 
undeliverable by the US Postal Service.  

2. A claim for service connection for a skin condition was 
received at the RO on June 15, 1970.

3. In a letter dated June 26, 1970, the RO requested that the 
veteran furnish additional evidence of the claimed skin 
condition. 

4. On November 7, 1972, the RO received a statement from the 
veteran requesting that his claim be "reopened" and a 
report from a private physician noting treatment for a 
skin condition in May and June of 1970. 

5. In an RO rating decision dated January 1973, service 
connection was established for tinea versicolor, rated 10 
percent disabling under Diagnostic Code 7899-7806, 
effective from November 7, 1972, the date that the 
"reopened" claim was received.

6. The Board's decision in July 1974 was based on an 
evaluation of the evidence before it at that time and is 
not shown to have been clearly and unmistakably erroneous, 
either in fact or law. 

7. An October 1973 VA examination report notes a mildly 
pruritic eruption that did not interfere with the 
veteran's activities except to cause embarrassment when 
sunbathing.

8. A November 1975 VA examination report notes a few small 
dark areas on the back and no activity elsewhere; the 
report notes that the condition had remained unchanged 
from an examination report dated in October 1973. 

9. In an RO rating decision dated in December 1975, a 
compensable rating was reduced to zero percent, effective 
March 1, 1976.  The veteran was informed of this 
determination in a letter dated later in December 1975. 

10. A May 1976 VA skin examination 
report indicates that there was no current evidence of 
tinea versicolor, although seasonal changes were not ruled 
out; a hyperpigmented patch of skin on the forehead was 
felt to be "in no way" related to tinea versicolor.  

11. The November 1976 Board 
decision is based on an evaluation of the evidence before 
it at that time and is not shown to have been clearly and 
unmistakably erroneous, either in fact or law. 


CONCLUSIONS OF LAW

1. The July 1974 Board decision may not be revised on the 
basis of clear and unmistakable error.  38 U.S.C.A. § 7111 
(West Supp. 1999);  64 Fed. Reg. 2134 (1999) (to be 
codified at 38 C.F.R. § 20.609(c)(4) and Part 20, Subpart 
O).

2. The November 1976 Board decision may not be revised on the 
basis of clear and unmistakable error.  38 U.S.C.A. § 7111 
(West Supp. 1999);  64 Fed. Reg. 2134 (1999) (to be 
codified at 38 C.F.R. § 20.609(c)(4) and Part 20, Subpart 
O).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is contended by the veteran that there was clear and 
unmistakable error in prior Board decisions that upheld the 
RO's assignment of an effective date of November 7, 1972 for 
establishment of service connection for tinea versicolor and 
which upheld a December 1975 RO decision that reduced a 10 
percent rating for tinea versicolor to noncompensable.  These 
RO decisions were subsumed in Board decisions of July 7, 1974 
and November 22, 1976, and were thus held to be not subject 
to a challenge of clear and unmistakable error (CUE).  See 
Carpenter v. West, 11 Vet. App. 140, 144 (1998); Duran v. 
Brown, 7 Vet. App. 216, 224 (1994). 

Under the law in effect at the time of the July 1974 and 
November 1976 Board decisions, a claimant was precluded from 
collaterally attacking a prior final Board decision by 
alleging clear and unmistakable error in a rating decision 
that was subsumed in that decision.  See Duran, 7 Vet. 
App. at 223-24.  However, effective November 21, 1997, the 
provisions of Pub. L. No. 105-111, 111 Stat. 2271 (codified 
at 38 U.S.C.A. § 7111 (West Supp. 1999)) permit challenges to 
decisions of the Board on the grounds of clear and 
unmistakable error.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of clear and 
unmistakable error.  See 64 Fed. Reg. 2134-2141 (1999).  It 
is apparent, however, that Congress, in creating § 7111, 
intended VA to follow the established case law defining clear 
and unmistakable error.  See 64 Fed. Reg. 2134, 2137 (1999).  
This case law is found primarily in the precedent opinions of 
the United States Court of Veterans Appeals, now known as the 
United States Court of Appeals for Veterans Claims (Court).  
Clear and unmistakable error is defined in Rule 1403(a) of 
the Rules of Practice (to be codified at 38 C.F.R. 
§ 20.1403(a)) as "the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law as it 
existed when that decision was made.  See 64 Fed. Reg. 2134, 
2139 (1999) (to be codified at 38 C.F.R. § 20.1403(b)); see 
Russell v. Principi, 3 Vet. App. 310, 314 (1992). 

Although the veteran has argued strenuously that the assigned 
effective date for service connection is in error and that 
the evaluation of the service-connected skin condition was 
incorrectly reduced to noncompensable, it is apparent from a 
careful scrutiny of his arguments that his allegation of 
clear and unmistakable error in July 1974 and November 1976 
Board decisions goes only to a dispute over how the Board 
evaluated the evidence before it.  


I.  Board decision of July 7, 1974

Review of the evidence of record at the time of the July 7, 
1974 Board decision that denied the veteran's claim to an 
effective date earlier than November 7, 1972, reveals the 
following facts:  

The veteran's service medical records were received at the RO 
in December 1969.  These records indicate that he was treated 
with Selsun for a skin rash on the back and shoulder in 
January 1969 and that a diagnosis of tinea versicolor was 
made.  A December 1969 separation examination report was 
negative for any skin condition and the veteran checked "no" 
to a history of any skin diseases on a report of medical 
history dated in December 1969.  

Following separation from active service, VA examined the 
veteran in February 1970.  The report makes no mention of any 
complaint or finding of a skin problem.  

The claims folder does not indicate that the veteran had 
previously filed a claim for service connection for a skin 
condition; however, in a letter dated April 3, 1970, the RO 
informed the veteran that a claim for service connection for 
a skin condition was denied on the basis that it was not 
shown on the most recent examination.  The veteran was 
informed that if he disagreed with the decision, he must 
respond within one year of the date of the letter.  The 
letter was addressed to the veteran at his most recent 
mailing address and the claims file does not indicate that 
the letter was returned as undeliverable by the US Postal 
Service.  

In June 1970, the veteran requested that a prior service 
connection claim for a back condition be amended to include a 
claim for service connection for a skin condition of the back 
and neck.  He reported that he had a red rash in those areas 
and that the condition appeared in February 1970.  He 
reported private medical treatment by a Dr. Bereston and 
submitted a signed authorization for release of information 
in favor of Dr. Bereston.  

In a letter dated June 26, 1970, the RO informed the veteran 
that his service records contained no evidence of treatment 
for a back condition.  The RO also requested that the veteran 
submit evidence, preferably medical, to substantiate the 
condition from the date of discharge

On a VA Form 21-4138 dated stamped at the RO on November 7, 
1972, the veteran requested that his claim be "reopened."  He 
reported that he continued to use prescription medication for 
his skin condition and he submitted a letter from Dr. 
Bereston, indicating that he saw the veteran for a skin 
condition during May and June, 1970.  

On a VA report of contact dated in January 1973, it is 
reported that an RO employee told the veteran that VA would 
attempt to obtain treatment reports from VAH in Baltimore, 
and that further VA examination might be necessary.  

In January 1973, the RO received a VA dermatology 
consultation report dated in January 1972 [sic].  The report 
notes discreet and confluent areas of hypopigmentation and 
scaling over the chest and back. In an additional annotation 
dated January 8, 1973, the examiner noted that the veteran 
was to return to the clinic in three months.  

In an RO rating decision of January 19, 1973, service 
connection was established and a 10 percent evaluation 
assigned for tinea versicolor under Diagnostic Code 7899-
7806, effective from November 7, 1972.  In February 1973, the 
veteran disagreed with the assigned effective date for 
service connection for tinea versicolor.  Following issuance 
of a statement of the case, he perfected his appeal.

In July 1974, the Board determined that the veteran was not 
entitled to an effective date earlier than November 7, 1972, 
for award of service connection for tinea versicolor.  

Although the veteran essentially contends that the June 1970 
service-connection claim remained viable during the appeal 
period, the fact remains that the Board's determination of 
the issue was a matter involving interpretation of the 
evidence before the Board at the time of the July 1974 Board 
decision.  The evidence of record at that time showed that 
the veteran was informed in April 1970 that his claim had 
been denied and that he had one year to file a notice of 
disagreement.  The Board finds that although the veteran did 
subsequently communicate with the RO in June 1970, he did not 
mention disagreement with the April 1970 letter or indicate a 
desire to appeal the denial.  Thus, although the veteran 
indicates that he believes that he appealed his claim, he has 
not demonstrated clear and unmistakable error on the Board's 
part.

A mere disagreement as to how the Board evaluated the facts 
before it at the time of the prior adverse decision is 
inadequate to raise a claim of clear and unmistakable error.  
See 64 Fed. Reg. 2134, 2139 (1999) (to be codified at 
38 C.F.R. § 20.1403(d)(3); see Luallen v. Brown, 8 Vet. App. 
92, 95 (1995).  It follows that the motion alleging clear and 
unmistakable error in the July 1974 Board decision in failing 
to grant an earlier effective date for the grant of service 
connection for tinea versicolor, effective from November 7, 
1972, is without merit and must be denied. 


II.  Board decision of November 1976

The veteran contends that there was clear and unmistakable 
error in the Board decision of November 22, 1976 that denied 
an increased rating and affirmed the reduction of the 
assigned evaluation for service-connected tinea versicolor. 

Although the veteran has argued strenuously that the 
evaluation of the service-connected skin condition was 
incorrectly reduced to noncompensable from the assigned 
effective date of March 1, 1976, it is apparent from a 
careful scrutiny of his arguments that his allegation of 
clear and unmistakable error in the November 1976 Board 
decision goes only to a dispute over how the Board evaluated 
the evidence before it.  

At the time of the Board decision in November 1976, the 
veteran's tinea versicolor had been evaluated under 
Diagnostic Code 7899-7806 and had been reduced to a zero 
percent rating.  At that time, as now, according to 
Diagnostic Code 7806, a noncompensable rating was warranted 
for slight exfoliation, exudation, or itching, if involving a 
nonexposed surface or small area.  A 10 percent rating was 
warranted if the exudation or itching involved an exposed 
surface or extensive area.

The RO's December 1975 decision was based on a November 1975 
VA examination report that notes only a few small dark areas 
on the back and no activity elsewhere.  The examiner noted 
that the condition had remained unchanged from an examination 
report dated in October 1973.  The October 1973 report notes 
a mildly pruritic eruption that did not interfere with the 
veteran's activities except to cause embarrassment when 
sunbathing.  The examiner reported several scaling 
hypopigmented macules on the shoulder and upper trunk.  A 
potassium hydroxide preparation was positive for hyphae and 
spores.  The diagnosis was mild tinea versicolor.  Also of 
record at that time were earlier reports of treatment for 
tinea versicolor.  Thus there was evidence of improvement, 
showing slight involvement of a small, nonexposed area, 
justifying the reduction to a noncompensable rating.

A May 1976 VA skin examination report indicates that there 
was no current evidence of tinea versicolor, although 
seasonal changes were not ruled out; a hyperpigmented patch 
of skin on the forehead was felt to be "in no way" related to 
tinea versicolor.  

In August 1976, the veteran reported that his skin rash was 
less likely to appear during the winter months.

In a November 1976 decision, the Board agreed with the RO in 
finding that the evidence of record established that the 
service-connected disability no longer met the criteria for a 
compensable rating.  Although the veteran essentially 
contends that the service-connected tinea versicolor equated 
to a compensable degree under the pertinent diagnostic code, 
the fact remains that this was a matter of the interpretation 
of the evidence before the Board at that time.  Mere 
disagreement with how the Board evaluated the facts before it 
is inadequate to raise a claim of clear and unmistakable 
error.  It follows that the motion alleging clear and 
unmistakable error in the November 1976 Board decision is 
without merit and must be denied. 

III.  Conclusion

The Board observes that the prior Board decisions challenged 
in this case were rendered prior to the effective date of the 
statute providing for judicial review of Board decisions.  
Thus, the judicial precedent, such as those cases 
interpreting and elaborating on the duty to assist a claimant 
in the development of facts pertinent to his claim, were not 
in effect.  The earlier Board decisions include physicians 
who reviewed the evidence then of record and signed the 
decisions.  The decision of the Court holding that Board 
panels could consider only independent medical evidence to 
support their findings and could not rely on their own 
"unsubstantiated medical conclusions" was not rendered 
until 1991.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Moreover, a claim of clear and unmistakable error 
may not be based on opinions of the Court that formulate new 
interpretations of the law subsequent to the decision being 
challenged.  See 64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1403(e)); Berger v. Brown, 10 Vet. 
App. 166, 170 (1997). 

Even if a breach of the duty to assist occurred at the time 
the Board considered the veteran's appeals in 1974 and 1976, 
such a breach may not form a basis for a claim of clear and 
unmistakable error in prior Board decisions.  See 64 Fed. 
Reg. 2134, 2139 (1999) (to be codified at 38 C.F.R. 
§ 20.1403(d)(2)); Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994).  It follows that the above motions alleging clear and 
unmistakable error in the July 1974 and November 1976 Board 
decisions must be denied. 

ORDER

1. The motion for reversal or revision of the July 1974 Board 
decision denying an effective date earlier that November 
1972 is denied.

2. The motion for reversal or revision of the November 1976 
Board decision affirming the reduction of the rating for 
the service-connected skin disorder to a noncompensable 
rating is denied.



		
	J. E. Day
Member, Board of Veterans' Appeals


 


